DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23, 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1)

Examiner note: It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to perform.

With regards to claim 21. (New) Lathrop disclose(s):
A system (fig 3) comprising: 
a power controller (2) coupled to a circuit breaker panel (1) configured to receive electrical power from a power grid of a utility (10) or a power- generating source of a premises (12); 
one or more components (4, 8s) adapted to fit in the circuit breaker panel, each component configured to control the electrical power to one or more branch circuits having electrical loads (see multiples 8s controlling 14s [044]) at the premises when powered from the power grid (10) ([0034]), the component capable of being actuated by the power controller (see 8 controlled by 2); and 
the power controller (2) configured to, in response to a power down of the power grid (“in response to the primary power source 10 failing to provide power, the ATS 1 may switch the first switching apparatus 4 from the first state to the second state to allow the secondary power source 12 to provide power to the load 14” [0028]) to the circuit breaker panel, dynamically manage the electrical power via s one or more critical loads selected from the electrical loads using the electrical power from the premises power-generating source (see controlled loads 14 based on 26 and 12 [0046-0047]), 
wherein each critical load need not be wired to a dedicated circuit breaker panel (see neither of 14 coupled to a dedicated circuit breaker panel).
Lathrop does not disclose(s):
dynamically manage the electrical power via a wireless mobile device using the one or more components to control the electrical power according to one or more scenarios to the one or more branch circuits representing one or more critical loads selected from the electrical loads
Chen teaches
dynamically manage the electrical power (see 32, 33; fig 16) via a wireless mobile device (see 31 including “mobile application”) using the one or more components to control the electrical power according to one or more scenarios (“controlled individually” [0053, 0056, 0060, 0085]) to the one or more branch circuits representing one or more critical loads selected from the electrical loads (see appliances 105 in fig 1)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing dynamically manage the electrical power via a wireless mobile device using the one or more components to control the electrical power according to one or more scenarios to the one or more branch circuits representing one or more critical loads selected from the electrical loads as disclosed by Chen in order to reduce power consumption with automatic local electric management of as taught/suggested by Chen ([0085, 0021]).

With regards to claim 22. (New) Lathrop as modified disclose(s):
The system of claim 21, 
Lathrop further disclose(s):
wherein the power controller is configured to disconnect non-critical loads selected from the electrical loads of the premises ([0047]).

With regards to claim 23. (Currently Amended) Lathrop as modified disclose(s):
The system of claim 21, 
Chen further disclose(s):
wherein the wireless mobile device is a mobile phone and wherein the power controller is further configured to provide a power 3 management notification to the mobile phone of a user (see monitored in [0067]; see ISP being mobile phone in [0063]).

With regards to claim 26. (New) Lathrop as modified disclose(s):
The system of claim 21, 
Lathrop further disclose(s):
wherein the electrical loads are prioritized according to one or more of class and load specifications [0047].

With regards to claim 28. (New) Lathrop as modified disclose(s):
The system of claim 21, 
Lathrop further disclose(s):
wherein the dynamic management of the electrical power is in accordance with a plurality of predetermined power management scenarios [0046-0047].

With regards to claim 30. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):
a wireless network module connected to the power controller and communicating with a server over a wide-area- network (see communication between 32 and 31 in fig 16; see [0085] for server).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) as applied to claim 21 above, and further in view of Wootton (US 20150214759 A1)

With regards to claim 24. (Currently Amended) Lathrop as modified disclose(s):
The system of claim 21, 
Chen further disclose(s):
wherein the wireless mobile device is a smartphone and wherein the power controller is operated wirelessly by smart-interface of a user (see monitored in [0067]; see ISP being mobile phone and tablet in [0063, 0077]).
Chen does not disclose 
smart-interface being a smartphone
Wootton teaches
smart-interface being a smartphone [0066]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one known element (mobile phone or tablet of Chen) for another known equivalent element (mobile phone being a smartphone of Wootton) resulting in the predictable result of wirelessly controlling a breaker panel.

Claim(s) 31, 33, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) and Wootton (US 20150214759 A1)

Examiner note: It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to perform.

With regards to claim 31. (New) Lathrop disclose(s):
A system (fig 3) comprising: 
a power controller (2) coupled to a circuit breaker panel (1) configured to receive power from a power-generating source at a premises (12); 
one or more components (4, 8s) adapted to fit in the circuit breaker panel, each component configured to control the power to one or more branch circuits having electrical loads (see multiples 8s controlling 14s [044]) at the premises, the component capable of being actuated by the power controller (see 8 controlled by 2); and 
the power controller (2)configured to, in response to an insufficiency of the power-generating source to provide the power to all of the electrical loads (“in response to the primary power source 10 failing to provide power, the ATS 1 may switch the first switching apparatus 4 from the first state to the second state to allow the secondary power source 12 to provide power to the load 14” [0028]), dynamically manage the power via the component to one or more critical loads of the electrical loads (see controlled loads 14 based on 26 and 12 [0046-0047]), 
wherein the critical loads need not be wired to a dedicated circuit breaker panel (see neither of 14 coupled to a dedicated circuit breaker panel).
Lathrop does not disclose(s):
dynamically manage the electrical power via a wireless mobile device using the one or more components to control the electrical power according to one or more scenarios to the one or more branch circuits representing one or more critical loads selected from the electrical loads;
wherein operation of the dynamic management is from a smartphone via the power controller, 
Chen teaches
dynamically manage the electrical power (see 32, 33; fig 16) via a wireless mobile device (see 31 including “mobile application”) using the one or more components to control the electrical power according to one or more scenarios (“controlled individually” [0053, 0056, 0060, 0085]) to the one or more branch circuits representing one or more critical loads selected from the electrical loads (see appliances 105 in fig 1)
wherein operation of the dynamic management is from a smart-interface via the power controller (see monitored in [0067]; see ISP being mobile phone and tablet in [0063, 0077])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing dynamically manage the electrical power via a wireless mobile device using the one or more components to control the electrical power according to one or more scenarios to the one or more branch circuits representing one or more critical loads selected from the electrical loads as disclosed by Chen in order to reduce power consumption with automatic local electric management of as taught/suggested by Chen ([0085, 0021]).
Chen as modified does not disclose 
smart-interface being a smartphone
Wootton teaches
smart-interface being a smartphone [0066]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one known element (mobile phone or tablet of Chen) for another known equivalent element (mobile phone being a smartphone of Wootton) resulting in the predictable result of wirelessly controlling a breaker panel.

With regards to claim 33. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop further disclose(s):
wherein the electrical loads are prioritized according to one or more of class and load specifications [0047].

With regards to claim 35. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop further disclose(s):
wherein the dynamic management of the power is in accordance with a plurality of predetermined power management scenarios [0046-0047]..

With regards to claim 36. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop further disclose(s):
wherein the component includes a relay (see 8 in [0030]).

With regards to claim 37. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Wootton further disclose(s):
further comprising a wireless network module connected to the power controller and communicating with a server over a wide-area- network (see network between 101 and 701; fig 1).

With regards to claim 38. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Wootton further disclose(s):
wherein a power management scenario is selected via the operation on the smartphone (701; [0074-0075]).

With regards to claim 39. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Wootton further disclose(s):
wherein status information of the critical loads is obtained and displayed via the operation on the smartphone (701 [0074-0075]).

With regards to claim 40. (New) Lathrop disclose(s):
A system (fig 3) comprising: 
a power controller (2) coupled to a circuit breaker panel (1) configured to receive electrical power from a power grid of a utility (10) or a power- generating source of a premises (12); 
one or more components (4, 8s) adapted to fit in the circuit breaker panel, each component having a switch (4, 8s) configured to control the electrical power to branch circuits having one or more electrical loads (see multiples 8s controlling 14s [044]) at the premises when powered from the power grid (10 [0034]), the switch (4, 8s) capable of being actuated by the power controller (2); and 
the power controller (2) configured to, in response to a power down of the power grid (“in response to the primary power source 10 failing to provide power, the ATS 1 may switch the first switching apparatus 4 from the first state to the second state to allow the secondary power source 12 to provide power to the load 14” [0028]) to the circuit breaker panel, dynamically manage the electrical power via the component to one or more critical loads of the electrical loads (see controlled loads 14 based on 26 and 12 [0046-0047]), 
wherein each critical load is powered from the premises power-generating source and need not be wired to a dedicated circuit breaker panel (see neither of 14 coupled to a dedicated circuit breaker panel).
Lathrop does not disclose(s):
dynamically manage the electrical power via a wireless mobile device using the one or more components to control the electrical power according to one or more scenarios to the one or more branch circuits representing one or more critical loads selected from the electrical loads;
wherein operation of the dynamic management is from a smartphone via the power controller, 
Chen teaches
dynamically manage the electrical power (see 32, 33; fig 16) via a wireless mobile device (see 31 including “mobile application”) using the one or more components to control the electrical power according to one or more scenarios (“controlled individually” [0053, 0056, 0060, 0085]) to the one or more branch circuits representing one or more critical loads selected from the electrical loads (see appliances 105 in fig 1)
wherein operation of the dynamic management is from a smart-interface via the power controller (see monitored in [0067]; see ISP being mobile phone and tablet in [0063, 0077])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing dynamically manage the electrical power via a wireless mobile device using the one or more components to control the electrical power according to one or more scenarios to the one or more branch circuits representing one or more critical loads selected from the electrical loads as disclosed by Chen in order to reduce power consumption with automatic local electric management of as taught/suggested by Chen ([0085, 0021]).
Chen as modified does not disclose 
smart-interface being a smartphone
Wootton teaches
smart-interface being a smartphone [0066]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one known element (mobile phone or tablet of Chen) for another known equivalent element (mobile phone being a smartphone of Wootton) resulting in the predictable result of wirelessly controlling a breaker panel.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) as applied to claim 21 above, and further in view of Eldridge (WO 2016036419 A1)

With regards to claim 25. (New) Lathrop as modified disclose(s):
The system of claim 21, 
Lathrop as modified does not disclose(s):
wherein the premises power-generating source is a battery.
Eldridge teaches
wherein the premises power-generating source is a battery (lines 25-28 in page 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the premises power-generating source being a battery as disclosed by Eldridge in order to provide electrical energy to critical/non-critical loads while a primary power source is not available as taught/suggested by Eldridge ([lines 25-28 in page 10]; see also fig 3).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) as applied to claim 21 above, and further in view of Nigam  (US 20120324271 A1)

With regards to claim 27. (New) Lathrop as modified disclose(s):
The system of claim 21, 
Lathrop as modified does not disclose(s):
wherein the electrical loads are prioritized according to geographic location.
Nigam teaches
wherein the electrical loads are prioritized according to geographic location ([0038]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing electrical loads are prioritized according to geographic location as disclosed by Nigam in order restore power to critical loads first as taught/suggested by Nigam (0038).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) as applied to claim 21 above, and further in view of Chapman (US 20170288599 A1)

With regards to claim 29. (New) Lathrop as modified disclose(s):
The system of claim 21, 
Lathrop as modified does not disclose(s):
wherein the component includes a transistor.
Chapman teaches
wherein the component includes a transistor ([0062]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the component includes a transistor as disclosed by Chapman in order to improve durability and reducing size of a switch components as taught/suggested by Chapman ([0062]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) and Wootton (US 20150214759 A1) as applied to claim 31 above, and further in view of Eldridge (WO 2016036419 A1)

With regards to claim 32. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop as modified does not disclose(s):
wherein the power-generating source is a renewable power source.
Eldridge teaches
wherein the power-generating source is a renewable power source (lines 25-28 in page 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the power-generating source is a renewable power source as disclosed by Eldridge in order to provide electrical energy to critical/non-critical loads while a primary power source is not available while reducing pollution as taught/suggested by Eldridge ([lines 25-28 in page 10]; see also fig 3).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chen (US 20140088780 A1) and Wootton (US 20150214759 A1)  as applied to claim 31 above, and further in view of Nigam  (US 20120324271 A1)

With regards to claim 34. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop does not disclose(s):
wherein the electrical loads are prioritized according to geographic location.
Nigam teaches
wherein the electrical loads are prioritized according to geographic location ([0038]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing electrical loads are prioritized according to geographic location as disclosed by Nigam in order restore power to critical loads first as taught/suggested by Nigam (0038).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896